                                         Case 4:20-cv-05640-YGR Document 380 Filed 03/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EPIC GAMES, INC.,                                Case No. 20-cv-05640-YGR (TSH)
                                   8                   Plaintiff,
                                                                                          DISCOVERY ORDER
                                   9             v.
                                                                                          Re: Dkt. No. 378
                                  10     APPLE INC.,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The joint discovery letter brief at ECF No. 378 is hard to evaluate without seeing both
                                  14   sides’ expert reports. The Court will review them in camera. The Court orders the parties to
                                  15   email their expert reports to TSHpo@cand.uscourts.gov by March 23, 2021.
                                  16          IT IS SO ORDERED.
                                  17

                                  18   Dated: March 22, 2021
                                  19
                                                                                                   THOMAS S. HIXSON
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
